          Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 1 of 31




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
DARYAO S. KHATRI,                   )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )   Civil Action No. 19-2644 (RBW)
                                    )
BOARD OF TRUSTEES OF THE            )
UNIVERSITY OF THE DISTRICT OF       )
COLUMBIA,                           )
                                    )
                  Defendant.        )
____________________________________)

                                      MEMORANDUM OPINION

        The plaintiff, Daryao S. Khatri, proceeding pro se, brings this civil action against the

defendant, the Board of Trustees of the University of the District of Columbia, asserting a claim

of retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to e-17

(“Title VII”). See Complaint (“Compl.”) at 1, ECF No. 1-1. Currently pending before the Court

is the Defendant’s Motion to Dismiss Plaintiff’s Complaint (“Def.’s Mot.” or the “defendant’s

motion”), ECF No. 6. Upon careful consideration of the parties’ submissions, 1 the Court

concludes for the following reasons that it must grant the defendant’s motion.




1
 In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) the Defendant’s Notice of Removal (“Def.’s Notice”), ECF No. 1; (2) the Defendant’s Memorandum in
Support of Its Motion to Dismiss Plaintiff’s Complaint (“Def.’s Mem.”), ECF No. 6; (3) the plaintiff’s
Memorandum of Points and Authorities in Opposition to Defendant’s Motion to Dismiss (“Pl.’s Opp’n”), ECF
No. 7; and (4) the Defendant’s Reply Brief in Support of its Motion to Dismiss Plaintiff’s Complaint (“Def.’s
Reply”), ECF No. 9.

The Court notes that the defendant filed its motion and its memorandum together as part of the same document,
which is located on the docket at ECF No. 6. See ECF No. 6 at 1–2 (the defendant’s motion); id. at 3–20 (the
defendant’s memorandum). Because the documents are clearly distinct, with separate cover pages and page
numbers, the Court will refer to and cite the documents individually. See, e.g., Def.’s Mot.; Def.’s Mem.
          Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 2 of 31




                                            I.       BACKGROUND

         The following facts are taken from the plaintiff’s Complaint, unless otherwise specified.

The plaintiff was a physics professor at the University of the District of Columbia (the

“University”) from September 1, 1973, until May 15, 2015, when “he was laid off[.]” See

Compl. ¶ 1; see also id. ¶ 15 (stating that “[b]efore his termination during the 2014[–20]15

academic year, [the plaintiff] was a tenure reserved-interest status faculty (full-professor rank) at

the University”); Pl.’s Opp’n”) at 8–9 (alleging that the plaintiff “was granted [r]eserved

[i]nterest [s]tatus[,]” which is “an alternate term for [t]enure,” “during the consolidation of three

separate institutions . . . to form the University” (emphasis omitted)). The defendant is “charged

with the responsibility of governing the University” and “possesses those powers necessary and

convenient” to do so, “including the power to sue and be sued and to complain and defend in [the

University’s] name in [ ] court[.]” Compl. ¶ 2.

A.       The Plaintiff’s Disputes with the University’s Administration Prior to His
         Termination

         Between 1999 and 2014, the plaintiff, independently or as a member of faculty

organizations, engaged in several disputes with the University’s administration, including

challenging certain University hiring decisions and filing several Equal Employment

Opportunity (“EEO”) complaints. See id. ¶¶ 9–26. First, on May 3, 1999, the plaintiff

“challenged [what he perceived to be] an illegal hiring practice” when “[t]he administration

appointed Dr. Beverly Anderson[,]” id. ¶ 17, as a provost, see Pl.’s Opp’n at 13, 2 “without a

formal search[,] as [was] required by the [defendant’s] policies” (“the plaintiff’s challenge to Dr.


2
  The plaintiff attached correspondence related to his challenge to Dr. Anderson’s appointment to his Complaint;
however, the copies of the letters attached by the plaintiff are blurry and illegible. See Compl., Ex. 6. To the best of
the Court’s ability to decipher the letters, it appears that Dr. Anderson was appointed as “Provost and Vice President
of Academic Affairs” at the University. See id. at 2.



                                                           2
          Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 3 of 31




Anderson’s appointment”), Compl. ¶ 17. Thereafter, in “2000 and 2005[,]” the plaintiff “filed

EEO complaints with [the University’s human resources office] and [the Equal Employment

Opportunity Commission (“EEOC”).]” Id. ¶ 21. “During the 2007[–]2008 academic year, [the

plaintiff raised a] challenge[]” when “Graeme Baxter[, who] was appointed as an ‘acting’

provost and Vice President of Academic Affairs[,] . . . unilaterally removed the title ‘acting’

from her position” (“the plaintiff’s challenge to Baxter’s title change”). Id. ¶ 18.

         On August 18, 2014, the plaintiff received a termination letter from the University

“stat[ing] that [the plaintiff’s] employment with the [U]niversity w[ould] end on May 15, 2015.”

Id., Exhibit (“Ex.”) 9 (Narrative of the EEO Complaint by Dr. Daryao S. Khatri (“Oct. 2014

EEO Compl.”)) at 1. “Upon learning of [his] termination letter, [the plaintiff] asked questions of

a number of other faculty members who might have received similar letters.” Id., Ex. 9 (Oct.

2014 EEO Compl.) at 1. The plaintiff alleges that “[m]ost of the faculty who received

[termination letters we]re” (1) “above the age of [sixty or sixty-five;]” (2) “foreign[-]born[;]” (3)

“of color[;]” (4) “of different races[;]” and (5) “in [science, technology, engineering, or

mathematics] disciplines[.]” Id., Ex. 9 (Oct. 2014 EEO Compl.) at 1.

         On October 7, 2014, “[t]he Academic Senate Policies and Procedures Committee[

(“Faculty Senate”), 3 of which the defendant was a member,] . . . passed [a] motion . . .

request[ing that] the [P]resident’s Office and the [defendant] [ ] rescind the permanent

appointment of the [College of Arts and Sciences] dean” by October 31, 2014 (“the October

2014 Faculty Senate resolution”). Id. ¶ 19; see also id., Ex. 7 (Approved Academic Senate

3
  It appears from the plaintiff’s filings that the “Academic Senate” and the “Faculty Senate” are the same entity. See
Compl. ¶ 19 (alleging that the “Academic Senate Policies and Procedures Committee . . . passed [a] motion” stating
that “the Faculty Senate request[s] the [P]resident’s Office and the Board of Trustees to rescind the permanent
appointment of the CAS dean ASAP, but no later than [October 31, 2014]”); Pl.’s Opp’n at 13 (asserting that “the
Faculty Senate passed a resolution asking the Board to rescind this appointment”). As the plaintiff predominantly
refers to the “Faculty Senate” when describing this resolution, see, e.g., Compl. ¶¶ 19, 20; Pl.’s Opp’n at 13, the
Court will also refer to the “Faculty Senate” in its discussion of the plaintiff’s allegations regarding this resolution.



                                                           3
         Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 4 of 31




Motion # 2 (Oct. 7, 2014)) at 1. On October 20, 2014, the plaintiff “filed an EEO complaint with

[the University’s human resources office’s] EEO Officer” (“the plaintiff’s October 2014 EEO

complaint”). Id. ¶ 22; see id., Ex. 9 (Oct. 2014 EEO Compl.) at 1; see also id., Ex. 10 (Letter

from W. Brian Ramsay, EO Officer, Univ. of Dist. of Columbia Off. of Hum. Res., to Dr.

Daryao S. Khatri (Dec. 19, 2014) (“Ramsay Letter”)) at 1. The plaintiff’s October 2014 EEO

complaint alleged that terminations by the University followed a pattern whereby “[m]ost of the

faculty who received [termination] notices [were] foreign[-]born[,] . . . of color[,] . . . [and] of

different races.” Id., Ex. 9 (Oct. 2014 EEO Compl.) at 1.

        On or around November 14, 2014, the University’s Faculty Association (“Faculty

Association”), an entity that represents the University’s full-time faculty “for collective[-

]bargaining purposes[,]” id. ¶ 4, “passed a ‘[n]o-confidence’ motion in the Acting Provost, Dr.

Rachael Petty” (“the November 2014 no-confidence motion”), id. ¶ 20. “Because [the plaintiff

had been] asked by the leadership of the Faculty Senate and [the Faculty Association] to

highlight the events that [we]re taking place at the [University], Dr. Petty appeared to hold [the

plaintiff] responsible for” the no-confidence motion. Id.

        On November 10, 2014, the plaintiff filed a grievance “with the . . . Faculty Association”

regarding the “decision of Professor Griffin, [the] Division Director for Math and Engineering,

not to assign [the plaintiff] two mathematics courses[.]” Id., Ex. 12 (Letter from Marilyn

Hamilton, Acting Dean, Off. of Acad. Affs. (Nov. 26, 2014) (“Hamilton Letter”)) at 1. The

plaintiff claimed that Professor Griffin had violated a provision in the Sixth Master Agreement,

see id., Ex. 12 (Hamilton Letter) at 1, between the University and the Faculty Association, see id.

¶ 2, stating that “[q]ualified faculty in the department may request to be assigned one [ ] course

for which a part-time faculty appointment would have to be made[,]” and that “[t]he University




                                                   4
          Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 5 of 31




has discretion whether to grant any such request, although it may not deny such a request for

arbitrary and capricious reasons[,]” id., Ex. 12 (Hamilton Letter) at 1. On November 26, 2014,

the Acting Dean of the Office of Academic Affairs informed the plaintiff that she “concur[red]

with [Professor Griffin’s] decision” because (1) the plaintiff was “not a member of the

mathematics department at the University[,]” and therefore the provision did not apply to the

plaintiff, and (2) the provision “indicates that such assignments are made at the discretion of the

University” and “Professor Griffin [had] determined not to grant [the plaintiff’s] request because

[the plaintiff] did not have a qualifying degree in [mathematics].” Id., Ex. 12 (Hamilton Letter)

at 2 (emphasis omitted).

         On December 19, 2014, the plaintiff was informed that the University’s human resources

office “completed its investigation into [a] complaint of discrimination that [he] filed against Dr.

[ ] Petty.” Id., Ex. 10 (Ramsay Letter) at 1. And, on January 16, 2015, the plaintiff filed another

EEO complaint with the District of Columbia’s Office of Human Rights (“the January 2015 EEO

complaint”). 4 See id. ¶ 24; id., Ex. 11 (Letter from Albert Santiago, Hum. Rts. Officer, to Dr.

Daryao S. Khatri (Jan. 16, 2015) (“Santiago Letter”)) at 1.

B.       The Plaintiff’s Disputes with the University’s Administration After His Termination

         Following his termination from his full-time faculty position in May 2015, the plaintiff

continued to teach “no more than two classes per semester in physics on an adjunct basis.” Id.

¶ 31. Thereafter, on November 27, 2018, the plaintiff filed another EEO complaint (“the

plaintiff’s November 2018 EEO complaint”) with the University’s human resources office EEO


4
  Although the plaintiff included with his Complaint a letter he received from Albert Santiago, a Human Rights
Officer at the District’s Office of Human Rights, in response to his January 2015 EEO complaint, see generally
Compl.; id., Ex. 11 (Letter from Albert Santiago, Hum. Rts. Officer, to Dr. Daryao S. Khatri (Jan. 16, 2015)
(“Santiago Letter”)), he did not include a copy of the January 2015 EEO complaint itself, and the substance of the
allegations in the plaintiff’s January 2015 EEO complaint are unclear from the Santiago letter and the plaintiff’s
other filings, see generally Compl.; id., Ex. 11 (Santiago Letter); Pl.’s Opp’n.



                                                         5
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 6 of 31




officer, alleging that he “ha[d] been retaliated against in teaching assignments because of [his]

participat[ion] in the discrimination complaints process and opposi[tion to] unlawful

employment practice[s].” Id., Ex. 1 (Letter from Dr. Daryao S. Khatri to Evola Bates, Interim

EEO/Compliance Officer, Univ. of the District of Columbia (Nov. 27, 2018) (“Nov. 2018 EEO

Compl.”)) at 2; see also id., Ex. 4 (Exit Letter – Daryao Khatri (May 16, 2019) (“Bates May

2019 Letter”)) at 1. On December 15, 2018, the plaintiff amended his November 2018 EEO

complaint to “also include that [he had] been retaliated against” in not being “hir[ed] back in

[his] former position because the [U]niversity appear[ed] to have hired back a number of faculty

members whose positions were also terminated.” Id., Ex. 2 (E-mail from Dr. Daryao Khatri to

Evola Bates (Dec. 15, 2018, 6:20 p.m.)) at 1. After reviewing the November 2018 EEO

complaint, the University “concluded [on May 16, 2019,] that there [was] not sufficient evidence

to support a violation of the University’s Anti-Harassment and Discrimination policy under the

‘more likely than not’ standard set by that policy.” Id., Ex. 4 (Bates May 2019 Letter), at 1.

       On June 6, 2019, the plaintiff filed a charge of discrimination with the District of

Columbia’s Office of Human Rights and the EEOC, to which he attached his November 2018

EEO complaint. See id., Ex. 5 (Charge of Discrimination (June 6, 2019) (“May 2019 EEO

Compl.”)) at 1, 3. On July 3, 2019, the EEOC determined that it was “unable to conclude that

the information obtained establishe[d a] violation of the statutes.” Id. ¶ 13.

C.     The Procedural History of This Case

       On July 31, 2019, the plaintiff initiated this civil action in the Superior Court of the

District of Columbia, alleging that the University “retaliat[ed against him] for participating in the

discrimination complaints process [and] for opposing any unlawful employment practice[.]” Id.

at 1. On September 4, 2019, the defendant timely removed the case to this Court pursuant to




                                                  6
         Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 7 of 31




28 U.S.C. §§ 1441 and 1446. See Def.’s Notice at 1, ECF No. 1. The defendant thereafter filed

its motion to dismiss, see Def.’s Mot. at 1, which is the subject of this Memorandum Opinion.

                                II.     STANDARD OF REVIEW

       A Rule 12(b)(6) motion tests whether a complaint “state[s] a claim upon which relief can

be granted[.]” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss [under Rule 12(b)(6)], a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw [a] reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       In evaluating a motion to dismiss under Rule 12(b)(6), “the Court must construe the

complaint in favor of the plaintiff, who must be granted the benefit of all inferences that can be

derived from the facts alleged.” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012)

(internal quotation marks omitted). While the Court must “assume [the] veracity” of any

“well-pleaded factual allegations” in a complaint, conclusory allegations “are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Thus, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678 (citing

Twombly, 550 U.S. at 555). Also, the Court need not “accept legal conclusions cast as factual

allegations[,]” or “inferences drawn by [the] plaintiff if those inferences are not supported by the

facts set out in the complaint[.]” Hettinga, 677 F.3d at 476. The Court “may consider only the

facts alleged in the complaint, any documents either attached to or incorporated in the

complaint[,] and matters of which [the Court] may take judicial notice.” Equal Emp.

Opportunity Comm’n v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997).




                                                  7
          Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 8 of 31




         In applying the above framework, the Court must be mindful of the fact that the plaintiff

is proceeding in this matter pro se. This appreciation is required because the pleadings

of pro se parties are “to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations and internal quotation marks omitted).

Nonetheless, a “pro se complaint, like any other, must present a claim upon which relief can be

granted by the [C]ourt.” Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C. Cir. 1981).

                                              III.     ANALYSIS

         Title VII prohibits employers from retaliating against an employee because the employee

“has opposed any practice made an unlawful employment practice by [Title VII.]” 42 U.S.C.

§ 2000e–3(a). To prove a claim of unlawful retaliation, the complaint must sufficiently allege

three elements: “(1) that an employee engaged in statutorily protected activity; (2) that the

employee suffered a materially adverse action by the employee’s employer; and (3) that a causal

link connects the two.” Howard R.L. Cook & Tommy Shaw Found. ex rel. Black Emps. of Libr.

of Cong., Inc. v. Billington, 737 F.3d 767, 772 (D.C. Cir. 2013).

         The defendant argues that the Complaint should be dismissed pursuant to Rule 12(b)(6)

because (1) the plaintiff “failed to allege he engaged in activity protected under Title VII[,]”

Def.’s Mem. at 4 (capitalization removed), and (2) the plaintiff “failed to allege a causal

connection between any purported protected activity and any adverse action[,]” id. at 9

(capitalization removed). 5 The plaintiff responds that he “has successfully pleaded that he

engaged in activity protected under Title VII[,]” Pl.’s Opp’n at 12 (capitalization removed), and


5
 The defendant presents no argument that any adverse action alleged by the plaintiff is not “a materially adverse
action” within the meaning of Title VII. Howard R.L. Cook, 737 F.3d at 772; see generally Def.’s Mem.; Def.’s
Reply.



                                                         8
         Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 9 of 31




that he “has established a causal connection between any purported protected activity and any

adverse action[,]” id. at 15 (capitalization removed). The Court will address the defendant’s

arguments in turn.

A.      Whether the Plaintiff Engaged in a Protected Activity

        The defendant first argues that the “plaintiff has failed to allege he engaged in activity

protected under Title VII[,]” Def.’s Mem. at 4 (capitalization removed), because “none of the

alleged conduct upon which [the p]laintiff relies in support of his retaliation claim rises to the

level of ‘protected activity’ under Title VII sufficient to state a claim for retaliation[,]” id. at 5.

In response, the plaintiff argues that he engaged in protected activities because he “was

discriminated [against] based on his race, color, and national origin.” Pl.’s Opp’n at 14.

        To engage in a protected activity, the plaintiff must show that he opposed “a practice that

the employee reasonably and in good faith believed was unlawful under [Title VII].” McGrath

v. Clinton, 666 F.3d 1377, 1380 (D.C. Cir. 2012) (emphasis omitted). “While no ‘magic words’

are required, the complaint must in some way allege unlawful discrimination [based on race,

color, religion, sex, or national origin.]” Broderick v. Donaldson, 437 F.3d 1226, 1232 (D.C.

Cir. 2006); see also 42 U.S.C. §§ 2000e–2(a)(1), 2000e–3(a). “By filing a formal complaint of

discrimination . . . [a plaintiff] engage[s] in protected activity.” Holcomb v. Powell, 433 F.3d

889, 902 (D.C. Cir. 2006); see also Walker v. Mattis, 319 F. Supp. 3d 267, 271 (D.D.C. 2018)

(“Filing a complaint of discrimination . . . plainly constitutes protected activity.”); Richardson v.

Gutierrez, 477 F. Supp. 2d 22, 27 (D.D.C. 2007) (“It is well settled that Title VII protects

informal, as well as formal, complaints of discrimination.”); Bell v. Gonzales, 398 F. Supp. 2d

78, 94 (D.D.C. 2005) (“Initiation of EEO counseling to explore whether an employee has a basis

for alleging discrimination constitutes protected activity, even in the absence of an unequivocal




                                                    9
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 10 of 31




allegation of discrimination.”). “But if the practice the employee opposed is not one that could

reasonably and in good faith be regarded as unlawful under Title VII, this element is not

satisfied.” McGrath, 666. F.3d at 1380. Therefore, engaging in a protected activity under Title

VII means that the plaintiff complained about discrimination based on race, color, religion, sex,

or national original, or participated in an investigation, proceeding, or hearing concerning these

traits. See Walker, 319 F. Supp. 3d at 271; see also 42 U.S.C. § 2000e-(3)(a).

       The plaintiff sets forth two categories of allegedly protected activity: (1) his challenges to

the University’s purportedly illegal hiring practices during the period from 1999 to 2014, and (2)

his EEO complaints. The Court will address the two categories in turn.

   1. The Plaintiff’s 1999 to 2014 Challenges to the University’s Hiring Practices

       The Court first examines whether the plaintiff’s challenges to the University’s

purportedly illegal hiring practices during the period from 1999 to 2014 (the “1999 to 2014

hiring practices”) constitute protected activities. See Compl. at 9–10. The defendant argues that

the plaintiff’s challenges to the 1999 to 2014 hiring practices do not constitute protected

activities because the “[p]laintiff’s ‘complaints’ about administrative appointments had

absolutely nothing to do with characteristics protected under Title VII, but, rather, concerned

internal procedures and appointment decisions.” Def. Mem. at 5. In response, the plaintiff

identifies four actions he took that he argues constitute protected activities: (1) his 1999

challenge to Dr. Anderson’s appointment, see Pl.’s Opp’n at 13; (2) his 2008 challenge to

Baxter’s title change, see id. at 14; (3) the October 2014 Faculty Senate resolution, see id. at 13–

14; and (4) the November 2014 no-confidence motion, see id. at 14–15. The Court begins its

analysis by addressing the three actions that it concludes sufficiently allege protected activities—

(1) the plaintiff’s 1999 challenge to Dr. Anderson’s appointment; (2) the October 2014 Faculty

Senate resolution; and (3) the November 2014 no-confidence motion—and then will proceed to


                                                 10
         Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 11 of 31




address the plaintiff’s 2008 challenge to Baxter’s title change, which the Court concludes does

not sufficiently allege a protected activity sufficient to support a retaliation claim under Title VII.

                  a. The Plaintiff’s 1999 Challenge to Dr. Anderson’s Appointment

         The Court begins with the first alleged protected activity: the plaintiff’s 1999 challenge to

“the hiring of Dr. Anderson as a provost[.]” Id. at 13. The defendant argues that “[i]t is clear

that [the p]laintiff did not challenge [Dr. Anderson’s] appointment[] due to conduct made

unlawful by Title VII[,]” Def. Mem. at 5, because the “[p]laintiff’s ‘challenge’ concerning Dr.

Anderson’s appointment [made] absolutely no mention of discrimination because of race, color,

or national origin[,]” Def.’s Reply at 3 (emphasis omitted). As the defendant correctly notes, see

id., the plaintiff’s Complaint does not contain any allegation that he challenged Dr. Anderson’s

appointment as discrimination against a protected class in violation of Title VII, see Compl. ¶ 17

(alleging that “[t]he [University] administration appointed Dr. [ ] Anderson without a formal

search as required by the [defendant’s] policies” and “this appointment was challenged by [the

defendant] and two other colleagues on May 3, 1999”); see generally Compl. (containing no

further allegations regarding Dr. Anderson’s appointment). 6 However, in his opposition to the

defendant’s motion, the plaintiff asserts that he opposed Dr. Anderson’s appointment because the

defendant’s failure to “advertise[ the position] as expected according to [the defendant’s p]olicy”

meant that the plaintiff “could not apply for the position” and that “[t]his was an attempt by the

administration to limit the appointment of a provost to certain individuals of a certain race[,

which was] an act of discrimination because of [the plaintiff’s] race, color[,] and national

origin.” Pl.’s Opp’n at 13. These are explicit allegations that the plaintiff’s challenge to Dr.

6
  As noted above, the plaintiff attached correspondence related to his challenge to Dr. Anderson’s appointment, see
generally Compl., Ex. 6; however, the copies of the letters attached by the plaintiff are blurry and illegible. Having
reviewed the letters to the best of its ability, the Court cannot ascertain whether they contain allegations that the
plaintiff challenged Dr. Anderson’s appointment as discrimination in violation of Title VII.



                                                          11
          Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 12 of 31




Anderson’s appointment was in opposition to hiring practices “because of . . . race, color,

religion, sex, or national origin[,]” in violation of Title VII, 42 U.S.C. § 2000e–2(a).

         The defendant argues that the Court should decline to review these allegations because

the “[p]laintiff cannot amend his [C]omplaint via his opposition.” Def.’s Reply at 3. Although

the defendant is largely correct that “[w]here a plaintiff fails to include allegations in [his]

complaint, []he may not amend [his] complaint via the briefs in opposition to a motion to

dismiss[,]” id. (quoting Williams v. Donovan, 219 F. Supp. 3d 167, 177–78 (D.D.C. 2016)), the

plaintiff’s pro se status leads the Court to conclude that “all filings by [the plaintiff] should be

read together in assessing whether [his C]omplaint[] should be dismissed.” Heard v. U.S. Dep’t

of State, No. 08-02123, 2010 WL 3700184, at *7 (D.D.C. Sept. 17, 2010) (Walton, J.). 7



7
 In Heard, this member of the Court applied the following four-factor test from Richardson v. United States,
193 F.3d 545 (D.C. Cir. 1999), to determine whether additional claims alleged for the first time in Heard’s
opposition memorandum were properly before the Court:

         (1) [whether] the plaintiff was a pro se litigant; (2) [whether] the plaintiff could have amended his
         claim as a right because the defendant had not yet filed a responsive pleading [and the plaintiff had
         never before sought an amendment]; (3) [whether] the plaintiff recognized the need for and
         attempted to make a change to his original complaint; and (4) [whether] the lack of evidence
         showing that the defendant would be prejudiced by a grant to amend the complaint.

Heard, 2010 WL 3700184, at *7 (internal quotation marks omitted); see id. at *7–8 (applying the four-factor test to
conclude that “the Court is not persuaded that ‘justice . . . requires’ that [Heard] be granted leave to further amend
his complaint” because Heard had previously amended his complaint (quoting Fed. R. Civ. P. 15(a))). Here, the
Court concludes that all four factors of the Richardson test favor “read[ing] all of [the plaintiff’s] filings together[,]”
Richardson, 193 F.3d at 548. First, the plaintiff proceeds pro se in this case. See Compl. at 1. Second, the plaintiff
had not previously sought to amend his Complaint and, although the defendant has now filed its Answer, see
Defendant’s Answer and Defenses to Plaintiff’s Complaint (“Answer”) at 1, ECF No. 12, when the plaintiff filed his
opposition, the defendant had not yet filed a responsive pleading, compare Pl.’s Opp’n at 1 (indicating that the
plaintiff’s opposition was filed on October 23, 2019), with Answer at 15 (indicating that the defendant’s Answer
was filed on April 14, 2021). Third, the plaintiff’s additional allegations in his opposition demonstrate that he
“recognized the need for and attempted to make a change to his original complaint[,]” Heard, 2010 WL 3700184, at
*7, to incorporate his allegations that his challenge to Dr. Anderson’s appointment, as well as his participation in the
October 2014 Faculty Senate Resolution and the November 2014 No-Confidence Motion, were in opposition to “an
act of discrimination because of [his] race, color[,] and national origin[,]” Pl.’s Opp’n at 13. Fourth and finally, like
in Richardson, the defendant “has made no argument here that it would [be] prejudiced[,]” Richardson, 193 F.3d at
549, by the Court reading the plaintiff’s filings together. See generally Def.’s Reply. Accordingly, and in light of
the “less stringent standard” to which pro se filings are held, Carter v. Dep’t of the Navy, 2006 WL 2471520, at *6
(D.D.C. Aug. 24, 2006) (Walton, J.), the Court concludes that it “will read all of the plaintiff’s filings together and
consider [the plaintiff’s C]omplaint in light of his [opposition] to the [defendant’s] motion to dismiss[,]” id.



                                                            12
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 13 of 31




Accordingly, the Court must decline the defendant’s invitation to look solely at the allegations

raised in the Complaint. See id. (concluding that “the Court cannot agree with the defendants

that the claims first alleged in the plaintiff’s opposition memorandum are improperly before the

Court” solely because they were raised for the first time in the plaintiff’s opposition

memorandum); see also Wu Xiaofeng v. Pompeo, No. 15-cv-1040, 2019 WL 1697868, at *6 n.8

(D.D.C. Apr. 17, 2019) (assuming that the plaintiff in that case had “pled claims under Title VII

because: (1) the parties both responded in subsequent filings as if Title VII had been pled; (2)

filings by pro se litigants should be read together; and (3) pro se complaints should be construed

liberally” (internal quotation marks and alterations omitted)).

       Therefore, in light of the clear allegations in the plaintiff’s opposition that the action he

took in opposing Dr. Anderson’s appointment was a challenge to “an act of discrimination

because of [his] race, color[,] and national origin[,]” Pl.’s Opp’n at 13, the Court cannot agree

with the defendant that “[p]laintiff did not challenge [Dr. Anderson’s] appointment[] due to

conduct made unlawful by Title VII[,]” Def. Mem. at 5, and because the defendant does not

argue that, even considering the allegations made in the plaintiff’s opposition, the plaintiff’s

challenge to Dr. Anderson’s appointment is not “protected activity” under Title VII, see

generally Def.’s Mem.; Def.’s Reply, the Court must deny the defendant’s motion to the extent it

seeks dismissal of the plaintiff’s claim based on his challenge to Dr. Anderson’s appointment.

               b. The October 2014 Faculty Senate Resolution

       The Court next turns to the second alleged protected activity—the plaintiff’s participation

in the October 2014 resolution passed by the Faculty Senate “asking the [defendant] to rescind

th[e] appointment” of “a dean [who was selected for the position] without any formal search

process.” Pl.’s Opp’n at 13. Regarding this allegation, the defendant argues that the plaintiff did

not participate in the 2014 Faculty Senate resolution “due to conduct made unlawful by Title


                                                 13
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 14 of 31




VII[,]” Def. Mem. at 5, because the “[p]laintiff’s ‘challenge’ concerning the appointment of the

Dean of [the College of Arts and Sciences] ma[de] absolutely no mention of alleged or perceived

discrimination based on race[,]” Def.’s Reply at 4 (emphasis in original). However, again, the

Court concludes that it must consider all of the plaintiff’s submissions, not merely the allegations

in his Complaint. See Heard, 2010 WL 3700184, at *7 (noting that “all filings by pro se

plaintiffs should be read together in assessing whether their complaints should be dismissed”);

see also supra note 7, at 12. As he did regarding his challenge to Dr. Anderson’s appointment,

the plaintiff includes additional allegations in his opposition. See Pl.’s Opp’n at 13–14.

Specifically, the plaintiff asserts that when “the [defendant] appointed a dean without any formal

search process[,]” it “discriminated [against the plaintiff] based on his race, color, and national

origin[]” because the defendant “wanted a certain individual of a certain race” and, therefore,

“individuals, like [the plaintiff], who were interested in applying for the position of a dean, could

not apply[.]” Pl.’s Opp’n at 13–14. These are allegations of discrimination “on the basis of [ ]

race, color, . . . or national origin[,]” that fall under Title VII. 42 U.S.C. § 2000e–2(b). Again,

because the defendant makes no argument that, even accounting for these allegations, the

plaintiff fails to state a claim, see generally Def.’s Mem.; Def.’s Reply, the Court must deny the

defendant’s motion as to the plaintiff’s allegation based on the October 2014 Faculty Senate

resolution.

               c. The November 2014 No-Confidence Motion

       Third, the plaintiff alleges that he “was asked by the leadership of the Faculty Senate and

[the Faculty Association] to highlight the events that [were] taking place at the [University]” as

part of a “[n]o-confidence[] motion in the Acting Provost, Dr. [ ] Petty[,]” which resulted in “Dr.

Petty appear[ing] to hold [the plaintiff] responsible for” the no-confidence motion. Compl. ¶ 20.

The defendant argues that the “[p]laintiff [did] not allege that [Dr.] Petty made any decisions in


                                                 14
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 15 of 31




contradiction to Title VII or that the ‘no[-]confidence motion’ was at all related to conduct made

unlawful by Title VII.” Def. Mem. at 6. Rather, the defendant contends that “the

no[-]confidence motion focused on [Dr.] Petty’s alleged involvement in salary decisions and

decision to use adjunct faculty,” and therefore the “[p]laintiff’s involvement with the

‘no[-]confidence’ motion [did] not rise to the level of protected activity.” Def.’s Reply at 5.

However, like his allegations regarding his 1999 challenge to Dr. Anderson’s appointment and

the October 2014 Faculty Senate resolution, the plaintiff supplemented his allegations in his

opposition. See Pl.’s Opp’n at 14–15. Specifically, he asserts that that “there [was] a blatant

violation of [the] University’s policies and mismanagement of [the University’s] funds[,]” which

“produced [a] tremendous imbalance in the composition of [the] faculty by race, color[,] and

national origin[,]” and “severely impacted [the plaintiff] because of his race, color, and national

origin.” Id.

       Title VII specifically makes it “an unlawful employment practice for an employer . . . to

discriminate against any individual with respect to his compensation . . . because of such

individual’s . . . national origin[.]” 42 U.S.C. § 2000e–2(a)(1). In light of (1) the Court’s

obligation to read the plaintiff’s Complaint and opposition together, see Heard, 2010 WL

3700184, at *7 (noting that “all filings by pro se plaintiffs should be read together in assessing

whether their complaints should be dismissed”); see also supra note 7, at 12; (2) the plaintiff’s

clear allegations in his opposition of discrimination based on race, color, and national origin; and

(3) the defendant’s failure to raise any argument that these additional allegations fail to state a

claim, the Court will also deny the defendant’s motion to the extent that it seeks the dismissal of

the plaintiff’s claim based on the November 2014 no-confidence motion.

               d. The Plaintiff’s 2008 Challenge to Baxter’s Title Change

       Fourth, the plaintiff alleges that “[d]uring the 2007[ to ]2008 academic year, [he]


                                                  15
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 16 of 31




challenged another illegal hiring practice[,]” when “Graeme Baxter was appointed as an ‘acting’

provost and Vice President of Academic Affairs[,]” but “unilaterally removed the title ‘acting’

from her position[.]” Compl. ¶ 18. The defendant argues that this action “concerned internal

procedures and appointment decisions” that “had absolutely nothing to do with characteristics

protected under Title VII[.]” Def.’s Mem. at 5. In his opposition, the plaintiff argues that he

raised this challenge because he “just believed that it was an illegal move by [ ] Baxter.” Pl.’s

Opp’n at 14.

       Even under the liberal pleading standard applicable to pro se plaintiffs, the plaintiff has

not asserted any facts, see Compl. ¶ 18; Pl.’s Opp’n at 14, from which the Court can infer that

the plaintiff opposed Baxter’s title change because the plaintiff “reasonably and in good faith

believed [it] was unlawful under [Title VII,]” McGrath, 666 F.3d at 1380 (emphasis omitted).

Although the plaintiff alleges that Baxter’s title change was an “illegal hiring practice[,]” Compl.

¶ 18, he makes no allegation“—[either] directly or by implication—[that this action had anything

to do with] race, gender, or any other motive prohibited by Title VII[,]” McGrath, 666 F.3d at

115. The Court, therefore, concludes that “there is nothing in [the plaintiff’s Complaint or

opposition] to suggest that” his challenge to Baxter’s title change “had anything to do with

opposing a violation of Title VII.” Id. Accordingly, the Court finds that the plaintiff has not

satisfied his pleading burden to establish that he engaged in protected activity under Title VII

when he opposed Baxter’s title change, and the Court will therefore grant the defendant’s motion

as to the plaintiff’s 2008 challenge to Baxter’s title change.

   2. The Plaintiff’s EEO Complaints

       Next, the Court considers the plaintiff’s numerous EEO complaints, see Compl. ¶¶ 9–14,

21–27, and whether they constitute protected activity. The plaintiff asserts that he engaged in

protected activity by filing the following EEO complaints: (1) in 2000 and 2005 “with [the


                                                 16
          Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 17 of 31




University’s human resources department] and [the] EEOC[,]” id. ¶ 21 (the plaintiff’s “2000 and

2005 complaints”); (2) the plaintiff’s October 2014 EEO complaint to “[the University’s human

resources department’s] EEO Officer[,]” id. ¶ 22; id., Ex. 9 (Oct. 2014 EEO Compl.) at 1; (3) the

January 2015 EEO complaint “with [the District of Columbia Office of Human Rights,]” id. at

11; see also id., Ex. 11 (Santiago Letter) at 1; and (4) the November 2018 EEO complaint with

the University’s human resources department, id. at 25; id., Ex. 1 (Nov. 2018 EEO Compl.) at 1,

which was subsequently refiled with the District of Columbia Office of Human Rights, 8 id. at 8–

9; id., Ex. 5 (May 2019 EEO Compl.) at 3–4. The defendant argues that “none of these alleged

complaints rise[s] to the level of protected activity under Title VII.” Def.’s Mem. at 6. The

plaintiff does not respond to these challenges in his opposition to the defendant’s motion to

dismiss.9 See generally Pl.’s Opp’n. The Court will examine each of the plaintiff’s EEO


8
  Because the substantive allegations are identical in both the plaintiff’s November 2018 EEO complaint and the
subsequent refiling of that complaint with the District of Columbia Office of Human Rights, compare Compl., Ex. 1
(Nov. 2018 EEO Compl.) at 1–2, with id., Ex. 5 (May 2019 EEO Compl.) at 3–4, the Court addresses them together
for purposes of determining whether the complaints constituted protected activity.
9
 In his opposition, the plaintiff does not explicitly argue that his EEO complaints constituted protected activity
under Title VII. See generally Pl.’s Opp’n at 12–15 (presenting argument that he “has successfully pleaded that he
engaged in activity protected under Title VII[,]” without any reference to his EEO complaints (capitalization
omitted)). Based on this omission, the defendant asks the Court to deem it conceded that the plaintiff’s EEO
complaints do not constitute protected activity under Title VII. See Def.’s Reply at 5–6.

Although the defendant is correct that “when a plaintiff files an opposition to a dispositive motion and addresses
only certain arguments raised by the defendant, a court may treat those arguments that the plaintiff failed to address
as conceded[,]” Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003)
(Walton, J.) (emphasis added), the Court declines the defendant’s invitation to do so in this case for several reasons.
First, in his opposition, the plaintiff does argue that a causal connection existed between his EEO complaints and the
alleged retaliatory actions. See Pl.’s Opp’n at 16 (referring to the fact that “[t]wo letters were written [by the
plaintiff] to the EEOC” demonstrating that “[t]he [U]niversity has been trying to terminate physics faculty for quite
a while”); id. at 17–18 (arguing that the plaintiff’s reduced teaching load “was a direct consequence of the plaintiff’s
filing [of] EEOC complaints”). Second, the plaintiff makes clear allegations in his Complaint that “the University
retaliated against [him] in violation of . . . Title VII . . . for participating in the discrimination complaints process[,]”
Compl. at 13 ¶ 1, and that, “[a]s a result of [his] filing [of] several EEO complaints . . . , the [University] retaliated
against [him] by first terminating [his] employment and later on not hiring [him] back[,]” id. ¶ 27 (emphasis
omitted). These allegations, when liberally construed as the Court is required to do in cases involving pro se
parties, demonstrate that the plaintiff intended to allege a Title VII claim based, in part, on his EEO complaints, and
to defend those allegations in his opposition. Therefore, the Court will not deem the protected activity prong
conceded as to the plaintiff’s EEO complaints. See O’Donnell v. U.S. Agency for Int’l Dev., No. 1:18-cv-03126,
                                                                                                              (continued . . .)


                                                             17
         Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 18 of 31




complaints in turn.

                 a. The Plaintiff’s 2000, 2005, and 2015 EEO Complaints

        The Court begins with the plaintiff’s 2000, 2005, and 2015 EEO complaints, which the

Court will address together. The defendant argues that the “[p]laintiff does not allege that his

2000 and 2005 EEO[ ] complaints[ or his] January 2015 [EEO] complaint . . . were at all related

to opposition to discrimination in violation of Title VII[,]” and “[i]ndeed, [the p]laintiff does not

plead any facts concerning his alleged activity in 2000 and 2005 or his January 2015 [EEO]

complaint.” Def.’s Mem. at 6–7. The Court agrees with the defendant that the plaintiff has not

adequately alleged facts sufficient to demonstrate that his 2000, 2005, and January 2015 EEO

complaints were “protected activity” within the meaning of Title VII.

        In the plaintiff’s Complaint, he alleges that he “filed EEO complaints with [the

University’s human resources department] and [the] EEOC in 2000 and 2005[,]” Compl. ¶ 21,

with no further discussion about the content of these EEO complaints, see generally id.

Regarding his January 2015 EEO complaint, the plaintiff alleges that “[a] complaint was filed

with [the District of Columbia Office of Human Rights] around the first week in January

2015[,]” id. ¶ 24, with no description of the content of the complaint, see generally id. Although

the plaintiff attaches as an exhibit to his Complaint a letter confirming that “[t]he [District of

Columbia] Office of Human Rights [ ] [was] in receipt of [the plaintiff’s] Complaint Form[,]”

and scheduling an “[i]ntake [i]nterview[,]” the letter itself provides no information regarding the

substance of the plaintiff’s January 2015 EEO complaint. Id., Ex. 11 (Santiago Letter) at 1. The



(. . . continued)
2019 WL 2745069, at *1 (D.D.C. July 1, 2019) (stating that “because [the plaintiff] is proceeding pro se and
responded to [the defendant’s m]otion to [d]ismiss, the Court will not treat [ ] arguments as conceded[]”); Amissah
v. Gallaudet Univ., No. 19-679, 2019 WL 2550334, at *3 n.1 (D.D.C. June 20, 2019) (declining to consider
unaddressed arguments as conceded).



                                                        18
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 19 of 31




act of filing an EEO complaint may, by itself, constitute a “protected activity[;]” however, the

EEO complaint must challenge an act made illegal by Title VII. See Walker, 319 F. Supp. 3d at

271 (“Filing a complaint of discrimination . . . plainly constitutes protected activity.” (emphasis

added)); see also 42 U.S.C. § 2000e–(3)(a). In light of the fact that the plaintiff has pleaded no

facts that demonstrate that his 2000, 2005, and January 2015 EEO complaints related to

discrimination within the meaning of Title VII, the Court is compelled to find that the plaintiff

has not satisfied his burden to plead facts sufficient to establish that his 2000, 2005, or January

2015 EEO complaints constituted protected activities. See Iqbal, 556 U.S. at 678.

               b. The Plaintiff’s October 2014 EEO Complaint

       Second, the Court addresses whether the plaintiff’s October 2014 EEO complaint

constitutes protected activity. The defendant argues that the “[p]laintiff’s October 2014 [EEO]

complaint concerned alleged age discrimination[,]” and because “[a]ge is not a protected

characteristic under Title VII[,]” “ [the p]laintiff’s October 2014 [EEO] complaint . . . [is] not

protected activity under Title VII sufficient to support a retaliation claim.” Def.’s Mem. at 7.

       The defendant is correct that (1) the plaintiff’s October 2014 EEO complaint contained

allegations that “[t]he former [University p]resident, Dr. Sessoms, publicly called [the

University’s] faculty old[,]” Compl., Ex. 9 (Oct. 2014 EEO Compl.) ¶ 3, and (2) “[a]ge is not a

protected characteristic under Title VII[.]” Def.’s Mem. at 7; see Barot v. Embassy of Republic

of Zambia, 299 F. Supp. 3d 160, 187 n.21 (D.D.C. 2018) (“Title VII does not cover

discrimination on the basis of age[.]”). However, the plaintiff’s October 2014 EEO complaint

also alleged a “pattern” in which “[m]ost of the faculty who received [termination] notices”

were, inter alia, “foreign[-]born[,]” “of color[,]” or “of different races[,]” id., Ex. 9 (Oct. 2014

EEO Compl.) ¶ 2. The defendant makes no argument that the plaintiff’s October 2014 EEO




                                                  19
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 20 of 31




complaint, to the extent it contains these assertions of discrimination based on national origin or

race, does not constitute protected activity under Title VII. See Def.’s Mem. at 7–8.

Accordingly, the Court must deny the defendant’s motion to the extent that it seeks dismissal of

the plaintiff’s claim regarding his October 2014 EEO complaint.

               c. The Plaintiff’s November 2018 EEO Complaint

       Finally, the Court addresses the plaintiff’s November 2018 EEO complaint. The

defendant argues that the plaintiff’s November 2018 EEO complaint “do[es] not represent

protected activity as a matter of law under Title VII” because the “[p]laintiff [did] not specify

what, exactly, he allegedly ‘opposed’ [in this complaint] or the nature of any of his alleged

complaints concerning ‘discriminatory act[s].’” Def.’s Mem. at 8 (fourth alteration in original).

For the following reasons, the Court agrees with the defendant that the November 2018 EEO

complaint failed to adequately allege protected activity under Title VII.

       In the plaintiff’s November 2018 EEO complaint, he alleged that he was retaliated

against “due to [his] participation in the discrimination complaints process and for opposing

unlawful employee practice[s].” Compl., Ex. 1 (Nov. 2018 EEO Compl.) at 1; see also id., Ex. 1

(Nov. 2018 EEO Compl.) ¶ 1 (asserting that “[s]ince 2014, [the plaintiff has] opposed and filed

complaints against the [U]niversity’s unlawful discriminatory act[s] and participated in

employment discrimination proceedings” and “filed grievances with [the District of Columbia’s]

Office of [E]mployment [A]gency [ ], [the District’s] Office of Human Rights [ ], [the District’s]

Public Employees Resolution Board[,] and [the District of Columbia] Superior Court”); see also

id. ¶ 9 (alleging that the plaintiff’s November 2018 EEO complaint asserted “retaliation for

participating in the discrimination complaints process or for opposing any unlawful employment

practice”).




                                                 20
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 21 of 31




       These generalized assertions are insufficient to allege protected activity sufficient to

support a retaliation claim under Title VII. To support a retaliation claim under Title VII, the

plaintiff must allege that he engaged in either “opposition activity, i.e., opposing ‘any practice

made an unlawful employment practice by’ Title VII” or “participation activity, i.e., making a

charge, testifying, assisting, or participating in any manner in an investigation, proceeding, or

hearing under Title VII.” Bloom v. McHugh, 828 F. Supp. 2d 43, 58 (D.D.C. 2011) (emphases

added). The plaintiff’s generalized assertions—that he acted in response to “discriminatory

act[s]” and that he “participated in employment discrimination proceedings[,]” id., Ex. 1 (Nov.

2018 EEO Compl.)—are insufficient to allege that the plaintiff’s “complaints” and

“participation” were in response to discrimination in violation of Title VII, as opposed to any

other source of antidiscrimination law. See Bloom, 828 F. Supp. 2d at 58 (internal quotation

marks and alterations omitted) (noting that “[a] complaint that alleges harassment generally and

generically and does not refer to harassment based on a protected category is not protected

oppositional activity under Title VII” sufficient to support a retaliation claim). Moreover, as the

defendant correctly notes, see Def.’s Mem. at 8, the plaintiff’s November 2018 EEO complaint

provides no information regarding the nature of these “discriminatory act[s]” or “employment

discrimination proceedings[,]” id., Ex. 1 (Nov. 2018 EEO Compl.); see generally id.; id., Ex. 1

(Nov. 2018 EEO Compl.). Accordingly, the plaintiff’s allegations, which “generally and

generically[,]” id., allege “complaints against the [U]niversity’s unlawful discriminatory act[s]

and participat[ion] in employment discrimination proceedings[,]” with no explanation of the

allegedly “discriminatory act[s]” or “proceedings[,]” id., Ex. 1 (Nov. 2018 EEO Compl.) ¶ 1, fail

to provide any allegations from which the Court can infer that the plaintiff’s November 2018

EEO complaint alleged retaliation based on protected activity under Title VII. See Bloom,




                                                 21
          Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 22 of 31




828 F. Supp. 2d at 58 (concluding that “Bloom [ ] failed to state a claim of retaliation under Title

VII” when her “complaint neither alleges that [the] harassment [about which Bloom complained]

was based on a protected characteristics nor that Bloom reported it that way”). The Court

therefore finds that the plaintiff has not satisfied his burden to plead facts sufficient to establish

that his November 2018 EEO complaint constituted protected activity. See Iqbal, 556 U.S.

at 678.

          In sum, the Court concludes that the pro se plaintiff has pleaded sufficient facts to

establish, at this early stage of the litigation, that he participated in a protected activity for

purposes of Title VII only with respect to (1) his 1999 challenge to Dr. Anderson’s appointment;

(2) the October 2014 Faculty Senate resolution; (3) the November 2014 no-confidence

resolution; and (4) his October 2014 EEO complaint. However, the plaintiff has failed to

adequately plead that he participated in protected activity with respect to: (1) his 2008 challenge

to Baxter’s title change, or (2) his 2000, 2005, January 2015, and November 2018 EEO

complaints.

B.     Whether the Plaintiff Has Established a Causal Nexus Between the University’s
Allegedly Adverse Actions and His Alleged Protected Activities

          The defendant next argues that the plaintiff’s Complaint should be dismissed because the

“[p]laintiff has failed to plead the existence of a causal connection between any alleged protected

activity and [the] asserted adverse actions.” Def.’s Mem. at 9. Having concluded that only some

of the purported protected activities survive the defendant’s motion to dismiss, the Court will

limit its causal nexus analysis to those activities, namely (1) the plaintiff’s 1999 challenge to Dr.

Anderson’s appointment; (2) the October 2014 EEO complaint; (3) the October 2014 Academic

Senate resolution; and (4) the November 2014 no-confidence motion (collectively, “the

plaintiff’s protected activities”).



                                                   22
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 23 of 31




        “Title VII retaliation claims must be proved according to the traditional principles of

but-for causation, . . . [which] requires proof that the unlawful retaliation would not have

occurred in the absence of the alleged wrongful action or actions of the employer.” Univ. of

Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013). At the motion-to-dismiss stage,

however, a “plaintiff can meet [his or] her prima facie burden of causation simply by alleging

that the adverse actions were caused by [his or] her protected activity.” Vance v. Chao, 496 F.

Supp. 2d 182, 187 (D.D.C. 2007); see also Rochon v. Gonzales, 438 F.3d 1211, 1220 (D.C. Cir.

2006) (noting that “in order to survive a motion to dismiss, all the complaint has to say is ‘the

[defendant] retaliated against me because I engaged in protected activity’” (internal quotation

marks, citation, and alteration omitted)). “[I]n the absence of direct evidence[ of causation, ]a

plaintiff may show ‘that the employer had knowledge of the employee’s protected activity, and

that the . . . retaliatory personnel action took place shortly after that activity.’” Doe 1 v. George

Wash. Univ., 369 F. Supp. 3d 49, 73 (D.D.C. 2019) (Walton, J.) (alteration omitted) (quoting

Cones v. Shalala, 199 F.3d 512, 521 (D.C. Cir. 2000)); see also Hamilton v. Geithner, 666 F.3d

1344, 1357 (D.C. Cir. 2012) (holding that “[f]or purposes of establishing a prima facie case of

retaliation, ‘[t]emporal proximity can [ ] support an inference of causation . . . only where the

two events are very close in time[]’”).

        In his Complaint, the plaintiff alleges three adverse actions: (1) his August 2014 notice of

termination and subsequent May 2015 termination (“the plaintiff’s termination”), see Compl.

¶¶ 15, 27; id., Ex. 9 (Oct. 2014 EEO Comp.) ¶ 1; (2) the University’s “not hiring [him] back as it

did for several faculty members who were friends of the administration and whose names were

also on the termination list[ (“the University’s failure to rehire the plaintiff”),]” id. ¶ 27

(emphasis omitted); and (3) the University’s “limit[ing him] . . . to teach no more than two




                                                   23
         Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 24 of 31




classes per semester in physics on an adjunct basis[(“the plaintiff’s adjunct teaching

assignments”),]” id. ¶ 31. In his opposition to the defendant’s motion to dismiss, the plaintiff

further alleges that the University took actions “to terminate physics faculty[,]” including

(1) in 2009, “transferr[ing the] physics program to the computer science program[;] (2) from

2010 to 2012, “tr[ying] to eliminate the physics program[;]” and (3) from 2013 to 2014,

“design[ing a] bogus scheme of Vision 2020[]” and “reorganizing programs” (“the University’s

actions to terminate physics faculty”). Pl.’s Opp’n at 16–17. The defendant only presents

argument on causation grounds regarding two of these alleged adverse actions, namely (1) the

plaintiff’s termination and (2) the plaintiff’s adjunct assignments. See Def.’s Mem. at 9–13;

Def.’s Reply at 6–9. Therefore, the Court will limit its analysis regarding the causal nexus

between the plaintiff’s alleged protected activities and adverse actions to these two alleged

adverse actions. 10

    1. Causal Nexus Between the Plaintiff’s Protected Activities and His Adjunct Teaching
       Assignments

         The Court first addresses whether the plaintiff has adequately asserted a causal nexus

between his alleged protected activities and his allegations regarding his adjunct teaching

assignments, namely that “[a]djuncts, who [were] never [ ] full-time faculty at [the University]

and some of them were not even qualified, were provided [greater] teaching loads[,]” while “the

plaintiff, who was [ ] full-time faculty with outstanding evaluations . . . was limited to teach[ing

less than half of other adjuncts’ loads] between the Spring Semester[s] of 2016 . . . [and]

2018[,]” Pl.’s Opp’n at 18. The defendant argues that the temporal distance between the



10
   Because the defendant fails to present any argument as grounds for the dismissal of the plaintiff’s claims that the
University’s failure to rehire him and the University’s actions to terminate physics faculty constitute retaliation
under Title VII, see generally Def.’s Mem.; Def.’s Reply, the Court will deny the defendant’s motion to the extent
that it seeks the dismissal of those claims.



                                                          24
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 25 of 31




plaintiff’s alleged protected activities in 1999 and 2014, and the alleged adverse action of his

adjunct teaching assignments from 2016 to 2018, “is simply insufficient to allege a causal

connection.” Def.’s Mem. at 11. The plaintiff responds that “[m]any of the faculty

employees[,]” including him, were “tenured professors[,]” and that in “institutions of higher

education, the events take place in astronomical units (not in months and years, but sometimes in

decades) when dealing with tenured faculty.” Pl.’s Opp’n at 16 (emphasis in original).

       As an initial matter, the defendant suggests that temporal spans of more than three

months are a per se bar to alleging causation. See, e.g., Def.’s Mem. at 11 (arguing that “in order

to satisfy the required element of a causal connection, the alleged adverse action must occur

shortly after the aggrieved individual engaged in protected activity”); Def.’s Reply at 9 (citing

cases suggesting that “three months is the ‘outer limit’ of [the] temporal requirement under Title

VII”). However, the defendant’s broad assertion is not supported by the case law. Although

“temporal proximity between an employer’s knowledge of protected activity and an adverse

personnel action may alone be sufficient to raise an inference of causation[,]” Harris v. Dist. of

Columbia Water & Sewer Auth., 791 F.3d 65, 69 (D.C. Cir. 2015) (emphasis added), “a plaintiff

is not obligated to rely on [the] presumption of causation,” Vance, 496 F. Supp. 2d at 186

(emphasis added). Rather, “[a]t this early stage of the proceedings, [the] plaintiff can meet [his]

prima facie burden of causation simply by alleging that the adverse actions were caused by [his]

protected activity.” Hoskins v. Howard Univ., 839 F. Supp. 2d 268, 280 (D.D.C. 2012)

(Walton, J.) (first alteration in original); see also Doe 1, 369 F. Supp. 3d at 79 (noting that, “at

the motion[-]to[-]dismiss stage, the hurdle of alleging a causal link is not a high one”).

Moreover, even though “[t]emporal proximity can indeed support an inference of causation”

when “the two events are very close in time[,]” Hamilton, 666 F.3d at 1357 (first alteration in




                                                  25
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 26 of 31




original), “neither the Supreme Court nor [the District of Columbia Circuit] has established a

bright-line three-month rule[,]” id. at 1358. Rather, both courts “have evaluated the specific

facts of each case to determine whether inferring causation is appropriate.” Id. at 1358.

       Here, the Court concludes that the plaintiff’s allegations are sufficient to satisfy his

burden of alleging a causal link between his protected activities and the alleged adverse action of

his adjunct teaching assignments. In his Complaint, the plaintiff makes specific allegations that,

“[i]n retaliation, during the 20[]15[ to ]2018 academic years, the [U]niversity limited [him] . . . to

teach[ing] no more than two classes per semester in physics on an adjunct basis[,]” Compl. ¶ 31,

and that this constituted “retaliation for participating in the discrimination complaints process or

for opposing any unlawful employment practice[,]” id. at 12. The plaintiff also alleges that the

University’s reasons for not assigning him additional courses were pretextual. See, e.g., Compl.

¶¶ 28–29 (alleging that the University “was not able to assign [certain] courses to [the plaintiff]

because [he] did not possess a graduate degree in mathematics, a criteri[on] that must be met by

all instructors in all disciplines in the Community College[;]” but it “assigned math and

chemistry courses to . . . an adjunct professor[] who [did] not have academic degrees in

chemistry and math”); Pl.’s Opp’n at 18 (alleging that the University gave “[a]djuncts, who have

never been full-time faculty at [the University] and some of [whom] were not even qualified,”

teaching loads similar to those handled by full-time faculty, i.e., “45[ to ]55 [professional units]

per semester[,]” while giving the plaintiff “no more than 13.5 [professional units] between the

Spring Semester of 2016 and Spring Semester of 2018”).

       Additionally, even if the Court limited its analysis of causation to temporal proximity, the

plaintiff has alleged that a time span of years—and even decades—between the protected activity

and the adverse action is plausible in this case. Specifically, the plaintiff alleges that “[b]ecause




                                                 26
         Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 27 of 31




[he] was a tenured professor, the length of time between a complaint by [him] and the adverse

action taken by [the University] could be years.” Pl.’s Opp’n at 15 (emphasis in original); see

also id. at 16 (alleging that, in the context of “institutions of higher education, the events take

place in astronomical units (not in months and years, but sometimes in decades) when dealing

with tenured faculty”). Taking these allegations as true, which the Court is obligated to do at this

stage of the proceedings, the plaintiff has alleged that his challenge to Dr. Anderson’s

appointment in 1999 and the alleged adverse action of his adjunct appointments from 2015 to

2018 are plausibly causally connected, in light of the fact that the plaintiff is a tenured professor

at an institution of higher education. 11

         Therefore, the Court concludes that the plaintiff has adequately alleged that the adverse

action of his adjunct assignments from 2015 to 2018 were caused by his protected activities.

    2. Causal Nexus Between the Plaintiff’s Protected Activity and the Plaintiff’s
       Termination

         The Court next considers whether the plaintiff has adequately asserted a causal nexus

between his protected activities and his termination. The Court will first analyze the three events

that allegedly occurred after the plaintiff was informed that his employment would be

terminated—namely, the October 2014 EEO complaint, the October 2014 Academic Senate

resolution, and the November 2014 no-confidence motion—and will then proceed to address the

11
   The defendant attempts to characterize the plaintiff’s allegations regarding tenure as a legal argument that “the
causal connection requirement should not apply because he was a ‘tenured’ professor.” Def.’s Reply at 6. Having
concluded that it must construe the plaintiff’s filings together because of his pro se status, see Heard, 2010 WL
3700184, at *7 (noting that “all filings by pro se plaintiffs should be read together in assessing whether their
complaints should be dismissed”); supra note 7, at 12, the Court disagrees. The plaintiff’s opposition provides
allegations of causation, that, when combined with the allegations in his Complaint, suffice to plausibly allege that
his protected activities are causally connected to the two alleged adverse actions. Imposing an across-the-board
requirement of a three-month time span between protected activities and adverse actions, as the defendant urges this
Court to do, see Def.’s Reply at 7, would contravene the case law, see, e.g., Hamilton, 666 F.3d at 1357–58 (noting
that “neither the Supreme Court nor [the District of Columbia Circuit] has established a bright-line three-month
rule”), and would require the Court to ignore the plaintiff’s allegations that in the context of “institutions of higher
education, the events take place in astronomical units (not in months and years, but sometimes in decades) when
dealing with tenured faculty[,]” Pl.’s Opp’n at 15, which the Court cannot do.



                                                          27
            Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 28 of 31




plaintiff’s 1999 challenge to Dr. Anderson’s appointment.

                     a. The October 2014 EEO Complaint, the October 2014 Academic Senate
                        Resolution, and the November 2014 No-Confidence Motion

            The Court begins with the October 2014 EEO complaint, the October 2014 Academic

Senate resolution, and the November 2014 no-confidence motion, all of which allegedly

occurred after the plaintiff was first notified in August 2014 of his impending termination in

May 2015. The defendant argues that the plaintiff cannot rely on these purported protected

activities in regards to his termination because “all such ‘complaints’ took place after [the

p]laintiff was notified” in August 2014 of his termination. Def.’s Mem. at 10 (emphasis in

original). Like the causal connection between his protected activities and his adjunct teaching

assignments, the plaintiff alleges that the length of time between his protected activity and the

adverse action of the University in terminating him would necessarily exceed “three months to a

year” because “the University is dealing with tenured faculty members.” Pl.’s Opp’n at 17.

However, the plaintiff presents no argument regarding why adverse actions that happened prior

to a protected activity could have been caused by the subsequent protected activity. 12 See id. at

16–17. The Court therefore agrees with the defendant.


12
     In his opposition, the plaintiff argues that

            defense counsel appears to think that it just happened during 2014. No, it just did not happen in
            2014; it has been going on since 2004 or so. So, to make a ca[us]al connection of three months to
            a year is insane in a situation like this where the University is dealing with tenured faculty
            members.

Pl.’s Opp’n at 17 (emphasis added). It is unclear from the plaintiff’s opposition to what use of the term “it” refers.
To the extent the plaintiff is referring to additional alleged adverse actions, these actions would also pre-date his
alleged protected activity in his October 2014 EEO complaint, the October 2014 Academic Senate resolution, and
the November 2014 no-confidence motion, and he again provides no argument that adverse actions could be caused
by subsequent protected activity. On the other hand, to the extent that the plaintiff is referring to additional
protected activity, he provides no information regarding any such protected activity not already (1) alleged in his
Complaint and his opposition, and (2) addressed by the Court above. Therefore, regardless of the intent of the
plaintiff’s argument, to the extent this language raises any additional allegations, he fails to state a claim upon which
relief can be granted.



                                                           28
        Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 29 of 31




       As the defendant correctly notes, see Def.’s Mem. at 10–11; Def.’s Reply at 8, “no

materially adverse actions taken before [the] date [of the alleged protected activity] could have

been because of having engaged in protected activity[,]” Whorton v. Wash. Metro Area Transit

Auth., 924 F. Supp. 2d 334, 351 (D.D.C. 2013) (emphasis in original). In his October 2014 EEO

complaint, the plaintiff alleged that he “received a termination letter from Dr. [ ] Petty, the

University’s Provost, on August 18, 2014[,] in which she stated that [the plaintiff’s] employment

with the [U]niversity [would] end on May 15, 2015.” Compl., Ex. 9 (Oct. 2014 EEO Compl.)

¶ 1. Therefore, the University’s decision to terminate the plaintiff occurred, at the latest, on

August 18, 2014—prior to the October 2014 EEO complaint, the October 2014 Academic Senate

resolution, or the November 2014 no-confidence motion. Because these three alleged protected

activities occurred after the alleged adverse action, the Court concludes that the plaintiff has not

adequately alleged that his termination was causally connected to any of these three events. The

Court will therefore grant the defendant’s motion to dismiss to the extent that the defendant

seeks to dismiss the aspect of the plaintiff’s claims that, by terminating him, the defendant

retaliated against him in violation of Title VII for his actions in the October 2014 EEO

complaint, the October 2014 Academic Senate resolution, and the November 2014 no-

confidence motion.

               b. The Plaintiff’s 1999 Challenge to Dr. Anderson’s Appointment

       Finally, the Court addresses whether the plaintiff has adequately asserted a causal nexus

between his 1999 challenge to Dr. Anderson’s appointment and his termination. As the

defendant did regarding the plaintiff’s adjunct teaching appointments, the defendant argues that

the plaintiff’s termination occurred “more than fifteen years after he challenged the appointment

of Dr. Anderson[,]” and, therefore, is “not sufficient to establish a causal connection as a matter




                                                 29
         Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 30 of 31




of law.” Def.’s Reply at 8.

         Despite the appeal of the defendant’s position, for the same reasons expressed above

regarding the causal nexus between the plaintiff’s protected activities and his adjunct

assignments, the Court concludes at this stage of the proceedings that the plaintiff has adequately

alleged a causal nexus between his 1999 challenge to Dr. Anderson’s appointment and his

termination. Specifically, the plaintiff alleges that “[a]s a result of [his] . . . opposition to illegal

employment practices, the administration retaliated against [him] by [ ] terminating [his]

employment[.]” Compl. ¶ 27. Because “[a]t this early stage of the proceedings, [the] plaintiff

can meet [his] prima facie burden of causation simply by alleging that the adverse actions were

caused by [his] protected activity[,]” Vance, 496 F. Supp. 2d at 187, the Court concludes that the

plaintiff has adequately alleged that his termination was caused, at least in part, by his 1999

challenge to Dr. Anderson’s appointment. 13

                                             IV.      CONCLUSION

         For the foregoing reasons, the Court concludes that it must grant in part and deny in part

the defendant’s motion. Specifically, the Court must grant the motion to the extent that it seeks

the dismissal of the components of the plaintiff’s retaliation claim regarding (1) his 2008

challenge to Baxter’s title change; (2) his 2000, 2005, January 2015, and November 2018 equal

employment opportunity complaints; and (3) his October 2014 EEO complaint, the October 2014

13
  The Court concludes that it is compelled to deny the defendant’s motion to dismiss due to the minimal pleading
requirement necessary to satisfy the causal nexus component of a Title VII retaliation claim. See Vance, 496 F.
Supp. 2d at 187 (noting that, at the motion-to-dismiss stage, a “plaintiff can meet [his or her] prima facie burden of
causation simply by alleging that the adverse actions were caused by [his or her] protected activity”). However, the
plaintiff should appreciate that his burden will be enhanced at subsequent stages of the litigation. See Univ. of Tex.
Sw. Med. Ctr., 570 U.S. at 346–47 (holding that “the proper standard of causation for Title VII retaliation claims . . .
requires [a] plaintiff to show ‘that the harm would not have occurred’ in the absence of—that is, but for—the
defendant’s conduct” (quoting Restatement of Torts § 431)); Walker, 319 F. Supp. 3d 272 (noting that, to defeat a
defendant’s motion for summary judgment, a plaintiff must demonstrate that “a reasonable jury could find” “a
causal link between a protected activity and the subsequent adverse employment action”).




                                                          30
           Case 1:19-cv-02644-RBW Document 13 Filed 06/11/21 Page 31 of 31




Faculty Senate resolution, and the November 2014 no-confidence motion, to the extent that the

plaintiff is alleging that the defendant retaliated against him by terminating his employment in

May 2015. 14

           However, the Court must deny the defendant’s motion to the extent it seeks dismissal of

the following components of the plaintiff’s retaliation claim: (1) his 1999 opposition to Dr.

Anderson’s appointment; (2) his October 2014 EEO complaint, the October 2014 Academic

Senate resolution, and the November 2014 no-confidence motion, except to the extent that the

plaintiff is alleging that the defendant retaliated against him for these activities by terminating his

employment in May 2015; (3) the defendant’s failure to re-hire the plaintiff after his termination

in May 2015; and (4) the defendant’s actions to terminate physics faculty members.

           SO ORDERED this 11th day of June, 2021. 15


                                                                            REGGIE B. WALTON
                                                                            United States District Judge




14
  The Court notes that the defendant fleetingly asserts that it seeks dismissal of the plaintiff’s claim “with
prejudice.” Def.’s Mem. at 13; see also Def.’s Reply at 9. However, the defendant makes no argument that
dismissal with prejudice is appropriate in this case. See generally Def.’s Mem.; Def.’s Reply. “Dismissal with
prejudice is the exception, not the rule, in federal practice because it operates as a rejection of the plaintiff’s claims
on the merits and [ultimately] precludes further litigation of them.” Rudder v. Williams, 666 F.3d 790, 794 (D.C.
Cir. 2012) (internal quotation marks omitted). Therefore, without any argument that such an “exception” would
apply in this case—and particularly in light of the plaintiff’s pro se status—the Court declines to dismiss any
component of the plaintiff’s claim with prejudice.
15
     The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.



                                                            31
